MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     May 27, 2021          Granted.
                                                                           So ordered.
                                                                           May 28, 2021
By ECF
Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States v. Charles Hewitt
                      20 Cr. 563 (JPO)

Dear Judge Oetken,

         I represent Charles Hewitt in this matter. Bail in this case was set by the Honorable Ona
T. Wang on October 28, 2020. In addition to a $100,000 PRB signed by two financially
responsible individuals, Mr. Hewitt’s bail conditions limit his travel to the Southern and Eastern
Districts of New York. The defense writes now seeking a temporary modification of the travel
restriction.

       Mr. Hewitt requests permission from the Court to attend a family get together in Kill
Devil Hills, N.C. from May 30, 2021 to June 6, 2021. The family is renting a home at the
Caribbean Paradise Oceanfront location in Kill Devil Hills.

       The government, through AUSA Kaylan Lasky, defers to the position of Pretrial
Services. Pretrial Services Officer Courtney M. DeFeo, takes no position with respect to this
request.

       Thank you.
                                                     Respectfully Submitted,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.


cc:    AUSA Kaylan Lasky
       Pretrial Services Officer Courtney M. DeFeo

                                                 1
